DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US Patent 9398582 (hereinafter, Aiba-582) in view of claims 1-7 of U.S. Patent No. 9008021(hereinafter, Aiba-021).  As shown in table below, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely combines claim 1 of Aiba-582 with a limitation from claim 1 of Aiba-021, “a radio resource control message including first information, the first information being used to indicate whether a carrier indicator field is present or not in second information”. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine Aiba-582 with Aiba-021 in order to distinguish between the Format0 and Format1A which is another downlink control information format, as indicated in col. 2 line 29, Aiba-021.

Instant Application
US Patent 9398582(Aiba-582)
In view of US Patent 9008021(Aiba-021)
1. A mobile station apparatus which is configured to communicate with a base station apparatus, the mobile station apparatus comprising: 

a transceiver configured to receive on a plurality of downlink component carriers, wherein the transceiver is configured to receive, from the base station apparatus, a radio resource control message including first information, the first information being used to indicate whether a carrier indicator field is present or not in second information, and the transceiver is configured to receive on a physical downlink control channel, from the base station apparatus, the second information including information for requesting a transmission of channel state information, the second information being used for scheduling of a physical uplink shared channel in an uplink component carrier; and 

the transceiver is configured to transmit on the physical uplink shared channel in the uplink component carrier, channel state information of a first downlink component carrier of the plurality of downlink component carriers, wherein the transmission of the channel state information on the physical uplink shared channel in the uplink component carrier is scheduled by using the second information that is received on the physical downlink control channel in the first downlink component carrier in a case that the carrier indicator field is not present in the second information, wherein for the second information that is mapped onto a first search space different from a second search space given by C-RNTI (Cell-Radio Network Temporal Identifier), a size of the information for requesting a transmission of channel state information is 1 bit
(US Patent 9398582)1. A mobile station apparatus configured to communicate with a base station apparatus, the mobile station apparatus comprising: 

receiving circuitry configured to receive on a plurality of activated downlink component carriers, wherein the receiving circuitry is configured to receive using a physical downlink control channel, from the base station apparatus, first information including an information field for requesting a transmission of channel state information, the first information being used for scheduling of a physical uplink shared channel on an uplink component carrier; and 







transmitting circuitry configured to transmit using the physical uplink shared channel in a first subframe on the uplink component carrier, to the base station apparatus, first channel state information for the plurality of activated downlink component carriers, wherein the transmitting circuitry is configured to transmit using the physical uplink shared channel in a second subframe on the uplink component carrier, to the base station apparatus, second channel state information for a first downlink component carrier of the plurality of activated downlink component carriers, the transmission of the second channel state information is scheduled by the first information received on the first downlink component carrier, and for the first information that is mapped onto a first search space different from a second search space given by C-RNTI (Cell-Radio Network Temporal Identifier), a size of the information field is 1 bit.

(US 9008021) 1. A base station apparatus which is configured to communicate with a mobile station apparatus, the base station apparatus comprising: a transmitting unit configured to transmit on a plurality of downlink component carriers, wherein the transmitting unit is configured to transmit, to the mobile station apparatus, a radio resource control message including first information, the first information being used to indicate whether a carrier indicator field is present or not in second information, and the transmitting unit is configured to transmit on a physical downlink control channel, to the mobile station apparatus, the second information including information for requesting a transmission of channel state information, the second information being used for scheduling of a physical uplink shared channel in an uplink component carrier; and a receiving unit configured to receive on the physical uplink control channel in the uplink component carrier, channel state information of a first downlink component carrier of the plurality of downlink component carriers, wherein a transmission of the channel state information on the physical uplink shared channel in the uplink component carrier is scheduled by using the second information that is transmitted on the physical downlink control channel in the first downlink component carrier in a case that the carrier indicator field is not present in the second information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467